Citation Nr: 0011244	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-36 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina





THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of left knee injury with history of tendonitis.






ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appeal was last before the Board in August 
1998, at which time it was remanded for further development 
pertaining to the issue stated on the title page as well as 
the issue of entitlement to secondary service connection for 
peptic ulcer disease.  The latter benefit was granted in a 
rating decision entered in October 1999, and thus such issue 
is no longer on appeal.  In the same rating decision, the RO 
continued to deny the issue stated on the title page, and a 
Supplemental Statement of the Case was mailed to the veteran 
in October 1999.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
residuals of left knee injury with history of tendonitis 
include subjective weakness for which a brace is worn and 
pain on flexion, in which excursion motion is approximately 
ten degrees less than full, productive, collectively, of 
slight overall knee impairment.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of left 
knee injury with history of tendonitis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Service connection is in effect for residuals of left knee 
injury with history of tendonitis, for which the RO has 
assigned a noncompensable rating under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected left knee 
disability.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.

Pursuant to Diagnostic Code 5257, relative to either knee, 
recurrent subluxation or lateral instability of "slight" 
severity warrants a 10 percent rating.  

The veteran contends, in essence, that his service-connected 
left knee disability is more severely disabling than 
currently evaluated.  In this regard, when he was seen for VA 
outpatient treatment in August 1995, the veteran expressed 
concern that his left knee lacked sufficient strength to 
sustain the weight of his body.  When he next presented in 
January 1996, he indicated that his left knee was bothered by 
cold weather.  Pertinent X-ray examination, performed by VA 
in November 1997, was interpreted as being "[n]ormal".  

Most recently, when he was examined by VA in June 1999, the 
veteran indicated generally that his left knee was 
problematic and specifically asserted that he had arthritis 
involving such joint.  On physical examination, he exhibited 
an ability to flex and extend his left knee to "about 130" 
and zero degrees, respectively.  He had no tenderness on 
patellofemoral compression, though "mild" tenderness (but 
without crepitus) was shown on palpation around the edge of 
the patella.  The joint line was nontender.  The knee had 
stable joints to anterior-posterior, varus and valgus 
stresses.  McMurray's and Lachman's was, in each instance, 
negative.  The veteran was noted to "resist[]" motion, owing 
to claimed pain, "to some extent", though the examiner was 
unable to ascertain the source of the discomfort.  There was 
no evidence of arthritis on pertinent X-ray examination.  

In considering the veteran's claim for an increased rating 
for his service-connected left knee disability, the Board 
would point out that, notwithstanding his apparent 
anxiousness when seen by VA in August 1995 that his left knee 
may be too weak to adequately bear the weight of his body, 
there does not appear to be any evidence that the knee has 
actually given way or that he has fallen on any occasion.  
Further, when he was examined by VA in June 1999, his left 
knee joint was specifically found to be stable on the 
application of several vector stresses, including valgus.  At 
the same time, the Board cannot overlook that, in May 1999, 
the veteran was given a brace by VA for his left knee.  
Further, while the veteran exhibited unrestricted extension 
in his left knee on examination by VA in June 1999, left knee 
flexion, demonstrated to approximately 130 degrees, is 
representative of motion in such excursion which is, 
significantly, about ten degrees less than full, see 
38 C.F.R. § 4.70, Plate II (1999), and the motion was, 
moreover, apparently accompanied by pain.  Given these latter 
considerations, and with favorable resolution of reasonable 
doubt, the Board is of the opinion that present disablement 
referable to the veteran's left knee is representative of 
'slight' overall impairment, the same being commensurate with 
a 10 percent rating.  Therefore, an increased disability 
evaluation, to 10 percent, is granted.

On further consideration, however, of whether entitlement to 
a yet higher (i.e., in excess of 10 percent) disability 
evaluation is in order, the Board is readily persuaded that 
it is not.  In this regard, the Board's perusal of the 
pertinent evidentiary record (inclusive of negative 
McMurray's, Lachman's and pivot shift testing on the June 
1999 VA examination) discloses no single pertinent clinical 
indicia of the requisite "moderate" overall impairment 
necessary for a 20 percent rating.  Finally, without evidence 
of traumatic or degenerative arthritis (or instability) 
involving the left knee due to the service-connected 
disability, entitlement to a separate rating in consideration 
of such pathology, in accordance with VAOPGCPREC 23-97 (July 
1, 1997), is similarly not in order. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 5257.


ORDER


A 10 percent rating for residuals of left knee injury with 
history of tendonitis is granted, subject to the controlling 
regulations governing the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

